SATZ, Judge.
This is an action in prohibition. Relator, the City of Bella Villa, as defendant in a wrongful death action below, moved to have that action against it dismissed for improper venue. The respondent judge denied the motion, and relator seeks our writ to prohibit respondent from proceeding to trial. We have issued our preliminary writ and now make it permanent.
In January 1985, Howard Jones, a pedestrian, was struck and killed by a car being pursued by a police car driven by a Bella Villa police officer. The pursuit began in the City of Bella Villa and proceeded into the City of St. Louis, where the pursued car struck Howard Jones. Jones’ widow filed suit for wrongful death in the Circuit *45Court of the City of St. Louis against the Bella Villa police officer and the City of Bella Villa.
Respondent is a circuit judge in the City of St. Louis. Relator, City of Bella Villa, contends the City of St. Louis is not the proper venue for suits against it, and, because of this improper venue, relator argues, respondent’s court lacks jurisdiction to proceed.1 Relator relies on § 508.050,2 which requires that “[sjuits against municipal corporations as defendant or codefend-ant shall be commenced only in the county in which the municipal corporation is situated.” 3 (Emphasis added) Relator asserts and respondent admits that the City of Bella Villa is a municipal corporation situated entirely in St. Louis County, Missouri. Respondent, however, contends § 508.010, rather than § 508.050, controls, and, under § 508.010, the City of St. Louis is the proper venue for the wrongful death action. We disagree.
Section 508.050 is a special venue statute which pertains only to suits brought against municipal corporations. See, e.g., State ex rel. Milham v. Rickhoff, 633 S.W.2d 733, 734 (Mo. banc 1982). Section 508.010 is a general venue statute. See, e.g., State ex rel. Coca Cola v. Gaertner, 681 S.W.2d 445, 447 (Mo. banc 1984). When a general and a special statute deal with the same subject matter, the specific statute prevails over the general one. E.g., Dover v. Stanley, 652 S.W.2d 258, 263 (Mo.App.1983). Consequently, § 508.050 is controlling.
The purpose of § 508.050 is to prevent local government officials from defending lawsuits in courts across the state. State ex rel. Milham, 633 S.W.2d at 735. This legislative intent is made clear by the statute’s unambiguous language. Relator can be sued only in St. Louis County, Missouri.
Preliminary writ of prohibition is made permanent.
GAERTNER, P.J., and KAROHL, J., concur.

."Normally, venue and jurisdiction are independent terms, having separate and distinct meanings. Venue means the place where a case is to be tried, and jurisdiction relates to the power of the court to hear and determine the case.
Missouri case law [however] has provided a unique melding of venue and jurisdiction and by a long line of cases has held that proper venue is a condition precedent to valid service of process and jurisdiction.” Sullenger v. Cooke Sales & Service Co., 646 S.W.2d 85, 88 (Mo. banc 1983). Thus, improper venue "is a defect of a jurisdictional nature which authorizes the issuance of a writ of prohibition.” State ex rel. Mario v. Hess, 669 S.W.2d 291, 292 (Mo.App.1984).


. All statutory references are to RSMo 1978, unless otherwise stated.


. Section 508.050 provides:
Suits against municipal corporations as defendant or codefendant shall be commenced only in the county in which the municipal corporation is situated, or if the municipal corporation is situated in more than one county, then suits against the municipal corporation shall be commenced only in that county wherein the seat of government of the municipal corporation is situated; except that suits may be brought against a city containing more than four hundred thousand inhabitants in any county in which any part of the city is situated.